Citation Nr: 0208635	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
January 1970.  He died in June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

A videoconference hearing between Albany, NY, and New York, 
New York, was held in February 2000, before an RO Hearing 
Officer.  A transcript of the hearing has been associated 
with the claims folder.  The appellant was scheduled to 
appear before a Member of the Board in November 2001, but did 
not report to her hearing.  The Board sent her a letter in 
January 2002 requesting her to indicate whether she desired 
to be rescheduled for a Board hearing.  She did not respond 
to this request for clarification.

The Board notes that the February 1996 rating action included 
the issue of entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 1991), and that, after being issued a Statement of the 
Case, the issue was certified for appeal.  However, the 
record reflects that this issue was not addressed in the 
appellant's substantive appeal and was not identified as an 
issue on appeal at the February 2000 videoconference hearing 
or in the written argument submitted by the appellant's 
representative in December 2001.  Therefore, the Board has 
concluded that the appellant is not currently seeking 
appellate review with respect to the § 1318 issue./

The Board further notes that the appellant was the veteran's 
surviving spouse at the time of the rating decision denying 
the benefits sought on appeal; however, in November 2001, her 
representative informed VA that she had remarried.  The 
representative also indicated that the appellant desired to 
pursue the appeal for benefits during the period prior to her 
remarriage.  


REMAND

The certificate of death indicates that the veteran died in 
June 1995 from the effects of arteriosclerotic heart disease 
and a cerebrovascular accident.  At the time of the veteran's 
death, service connection was in effect for post-traumatic 
stress disorder (PTSD), which was evaluated as 100 percent 
disabling.  

The appellant argues that the veteran's PTSD caused or, at 
the very least, contributed to his fatal heart disease.  She 
contends that the stress from his PTSD put undue stress on 
his heart.  The appellant notes that the medical community 
acknowledges a relationship between heart disease and 
psychological stress.  She submitted a July 1998 letter from 
J. L. Glenn, M.D., wherein it was opined that the veteran's 
PTSD may have been a contributory factor in his early death.  
However, Dr. Glen did not provide the rationale for this 
opinion nor did he assess the likelihood that the PTSD 
contributed to the veteran's death.  Therefore, the opinion 
is not adequate for adjudication purposes.  

No other medical opinion specifically addressing whether PTSD 
played a material causal role in the veteran's death is of 
record. 

In addition to the foregoing, the Board notes that the 
original claims folder is missing.  While it appears that the 
RO has attempted to rebuild the original claims folder, no 
documentation is of record showing the extent of those 
efforts.  The current rebuilt claims folder is absent several 
documents pertinent to the appeal.  Such pertinent records 
include a complete copy of the June 1994 rating decision 
assigning a 100 percent schedular rating for PTSD after 
granting service connection for the same, and a copy of the 
November 1993 VA examination report, presumably preformed at 
the Albany VA Medical Center (VAMC), that was considered in 
granting those benefits.  Additional development to 
reconstruct the original claims folder is in order.

The Board also observes that there is some evidence that the 
veteran was receiving Social Security Administration (SSA) 
disability benefits prior to his death.  Reference was made 
to these benefits in VA letters dated in May 1992, and in a 
September 1993 statement the veteran referred to his Social 
Security benefits.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that, where VA has notice that the 
veteran is receiving disability benefits from SSA, and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents 
relied upon.  See Baker v. West, 11 Vet.App. 163 (1998) and 
Hayes v. Brown, 9 Vet.App. 67 (1996). 

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is REMANDED to 
the RO for the following development:

1.  The RO should ensure that all 
reasonable efforts have been made to 
reconstruct the original claims folder.  

Specifically, the RO should contact 
the 
New York Division of Veterans' 
Services, the organization currently 
representing the appellant and 
formerly representing the veteran, 
and request copies of any pertinent 
documents in its possession.  Such 
materials should include all 
correspondence to and from the RO, 
and all rating decisions and 
statements of the case pertaining to 
the appellant or the veteran.  Any 
pertinent materials not already of 
record should be associated with the 
claims folder.

The RO should also request that the 
Albany VAMC and any other 
appropriate VA health care providers 
conduct a search for examination 
reports pertaining to the veteran's 
PTSD.  Specifically, the RO should 
seek the report of the 1993 VA 
examination on which the grant of 
service connection for PTSD was 
based.

The record should reflect the RO's 
attempts to obtain records pertaining to 
the appellant's claim.

2.  The RO should make a further attempt 
to obtain copies of all records from Dr. 
Glenn pertaining to his treatment of the 
veteran for heart disease and PTSD.  
Attempts to obtain records from Dr. Glenn 
should also be documented in the record.

3.  The RO should also obtain from the 
appellant the necessary release for the 
veteran's treatment records from 
Cardiology Associates of Schenectady, 
P.C.  On receipt of said release, the RO 
should obtain copies of all records 
pertaining to treatment of the veteran 
for heart disease.  Materials not already 
of record should be associated with the 
claims folder.

4.  If the RO is unsuccessful in 
obtaining a copy of any records 
identified by the appellant, it should so 
inform the appellant and her 
representative and request them to 
provide a copy of such records.

5.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits and of the records 
upon which the determination was based. 
The SSA should also be requested to 
provide a copy of any subsequent 
disability determinations for the veteran 
and a copy of any records upon which 
those determinations were based.

6.  Upon completion of the above-
described development, the RO should 
arrange for the claims folder to be 
reviewed by a physician with appropriate 
expertise to determine the cause of the 
veteran's death.  

Based upon the review of the claims 
folder, the physician should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
arteriosclerotic heart disease or 
cerebrovascular accident was 
etiologically related to his military 
service, or caused or chronically 
worsened by his service-connected PTSD.  

The rationale for all opinions expressed 
should be fully explained.

7.  The RO should then undertake any 
other indicated development and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until she is further informed.  
By this REMAND the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

